UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 03-6036



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

             versus


JERMAINE     JERRELL    SIMS,   a/k/a   Jus,   a/k/a
Justice,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Claude M. Hilton, Chief District
Judge. (CR-98-45, CA-01-547)


Submitted:    March 6, 2003                     Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Jerrell Sims, Appellant Pro Se. Kenneth E. Melson, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Nicholas
Stephan Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermaine Jerrell Sims seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     We have independently reviewed the record and conclude

that Sims has not made a substantial showing of the denial of a

constitutional right.       Miller-El v. Cockrell,       U.S.       , 2003 WL

431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      2